DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Arguments
 Regarding the arguments against the rejection of claims under 35 USC 101, Applicant argues that the claims are directed to affecting a particular treatment or prophylaxis for a disease or medical condition. Examiner respectfully disagrees. As argued, claim 1 for example recites that performing an image acquisition process to generate images and determining an indication of whether the first sequence is to be included or excluded is directed to a particular treatment or prophylaxis, however the particularity of the treatment is not sufficient enough to be considered as a practical application. MPEP 2106.04(d)(2) states that “the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition”, however the generality of the claims regarding treating a disease or medical condition do not satisfy the requirements for a practical application, as the claims do not recite a disease or medical condition. Additionally, regarding the arguments that claim 11 and claim 21 present the limitations in order to reduce overhead and waste merely improves the noted abstract idea; See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.” See updated rejection below.

Regarding the arguments against the rejection of claims 1-20 under 35 USC 103, the Examiner agrees and therefore the rejection of claims under 35 USC 103 are withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-21 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 13-19 are related to a server (i.e., a machine), and claims 1-8, 10-12, and 20 are also related to methods (i.e., a process). Claim 21 recites a system. Accordingly, these claims are all within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 13 includes limitations that recite at least one abstract idea. Specifically, independent claim 13 recites:

A workflow server, comprising: 
a transceiver communicating via a communications network, the transceiver configured to receive data associated with previous image acquisition procedures that have been performed on previous patients, the previous image acquisition procedures having respective image orders, the image orders having respective contexts, each of the previous image acquisition procedures having used at least one sequence defining settings to capture an image; 
a memory storing an executable program; and a processor that executes the executable program that causes the processor to perform operations, comprising: 
determining at least one metric associated with a use of a first one of the at least one sequence for a first one of the contexts the at least one metric comprising a ratio of a percentage of the previous image acquisition procedures in which a sequence or protocol was used to acquire an image to a percentage of interpretations where an image captured with the sequence or protocol was opened;
generating a rule indicative of whether the first sequence is to be selected for a subsequent image acquisition procedure having the first context based on the at least one metric;
receiving a subsequent image order corresponding to the subsequent image acquisition procedure, the subsequent image order having a subsequent context; 
determining an indication of whether the first sequence is to be included or excluded in the subsequent image acquisition procedure based on the rule and on whether the subsequent context corresponds to the first context; 
one of (i) automatically implementing the indication in the subsequent image acquisition procedure or (ii) outputting a recommendation corresponding to the indication.

The Examiner submits that the foregoing underline limitations constitute a certain methods of organizing human activity, specifically managing human interactions because determining at least one of the metrics for the sequence that was gathered (the metric including determining an efficiency ratio for the percentage of images using the protocol to the percentage of interpretations) and then “generating” a rule to then generate an imaging order are steps to manage the workflow of medical images for patients. Additionally, the steps of “determining” an indication of whether the first sequence is to be included or excluded as described and then “outputting” a recommendation corresponding to the indication are further steps to manage the workflow of medical images for patients

Further, independent claim 1 recites:

A method, comprising: 
at a workflow server: 
receiving data associated with previous image acquisition procedures that have been performed on patients, the previous image acquisition procedures having respective image orders, the image orders having respective contexts, each of the previous image acquisition procedures having used at least one sequence defining settings to capture an image; 
determining at least one metric associated with a use of a first one of the at least one sequence for a first one of the contexts, the at least one metric comprising a ratio of a percentage of the previous image acquisition procedures in which a sequence or protocol was used to acquire an image to a percentage of interpretations where an image captured with the sequence or protocol was opened; 
generating a rule indicative of whether the first sequence is to be included or excluded for a subsequent image acquisition procedure for a subsequent patient having the first context based on the at least one metric; 
receiving a subsequent image order corresponding to the subsequent image acquisition procedure, the subsequent image order having a subsequent context; and 
determining an indication of whether the first sequence is to be included or excluded in the subsequent image acquisition procedure based on the rule and whether the subsequent context corresponds to the first context.

The Examiner submits that the foregoing underline limitations constitute a certain methods of organizing human activity, specifically managing human interactions because “determining” at least one of the metrics for the sequence that was gathered (the metric including determining an efficiency ratio for the percentage of images using the protocol to the percentage of interpretations as described) and then “generating” a rule to then generate an imaging order are steps to manage the workflow of medical images for patients and then “determining” an indication of whether the first sequence is to be included or excluded as described are further steps to manage the workflow of medical images for patients.

Further, independent claim 20 recites:

 determining whether the associated context corresponds to a previous context of previous image acquisition procedures that have been performed; determining at least one metric associated with a use of a first one of the at least one sequence for a first one of the contexts, the at least one metric comprising a ratio of a percentage of the image acquisition procedures in which a sequence or protocol was used to acquire an image to a percentage of interpretations where an image captured with the sequence or protocol was opened; -6-when the associated context corresponds to the previous context, determining at least one rule associated with the previous context, the at least one rule indicating whether a respective sequence is to be included or excluded for the image acquisition procedure, each of the at least one rule being based on at least one metric associated with a use of the respective sequence for the previous context; and determining how to incorporate the respective sequence in the image acquisition procedure based on the at least one rule; generating an image acquisition procedure order for the subsequent image acquisition procedure based on the generated rule.. The Examiner submits that the foregoing underline limitations constitute a a certain methods of organizing human activity, specifically managing human interactions because determining at least one of the metrics for the sequence that was gathered (the metric including determining an efficiency ratio for the percentage of images using the protocol to the percentage of interpretations) and then “generating” a rule to then generate an imaging order are steps to manage the workflow of medical images for patients..

Further, claim 21 recites:

A system comprising: 
a workflow server as set forth in claim 13; and 
an image capture device configured to capture at least one image of a subsequent patient upon whom the subsequent image acquisition procedure is to be performed using the subsequent image acquisition procedure.

The Examiner submits that the abstract idea identified in claim 13 relates to claim 21 as the claim relies on the system of claim 13.

Any limitations not identified above as part of a mental process are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, dependent claims further define the at least one abstract idea, and thus fails to make the abstract idea any less abstract as noted below:

Claims 3-5 and 14-16 further recite and describe the determined metric and generated rule, and are thus part of the abstract idea. Claim 10 recites generating a recommendation corresponding to the indication for the first sequence, thus further describing the abstract idea. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A workflow server, comprising: 
a transceiver communicating via a communications network, the transceiver configured to receive data associated with previous image acquisition procedures that have been performed on previous patients, the previous image acquisition procedures having respective image orders, the image orders having respective contexts, each of the previous image acquisition procedures having used at least one sequence defining settings to capture an image; (merely data gathering steps as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc.)
a memory storing an executable program; and a processor that executes the executable program that causes the processor to perform operations, comprising (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)): 
determining at least one metric associated with a use of a first one of the at least one sequence for a first one of the contexts the at least one metric comprising a ratio of a percentage of the previous image acquisition procedures in which a sequence or protocol was used to acquire an image to a percentage of interpretations where an image captured with the sequence or protocol was opened;
generating a rule indicative of whether the first sequence is to be selected for a subsequent image acquisition procedure having the first context based on the at least one metric;
receiving a subsequent image order corresponding to the subsequent image acquisition procedure, the subsequent image order having a subsequent context; (merely data gathering steps as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc.)
determining an indication of whether the first sequence is to be included or excluded in the subsequent image acquisition procedure based on the rule and on whether the subsequent context corresponds to the first context; 
one of (i) automatically implementing the indication in the subsequent image acquisition procedure or (merely post solution activity as noted below, see MPEP 2106.05(g) and buySAFE, Inc. v. Google, Inc ) (ii) outputting a recommendation corresponding to the indication.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitation of the workflow server memory storing an executable program and processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0040] recites how the workflow server is configured using generic computer components.

Regarding the additional limitation of a transceiver communicating via a communications network, the transceiver configured to receive data associated with previous image acquisition procedures that have been performed on previous patients, the previous image acquisition procedures having respective image orders, the image orders having respective contexts, each of the previous image acquisition procedures having used at least one sequence defining settings to capture an image, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Examiner submits that Applicant’s Specification in paragraph [0040] recites merely gathering data associated with previous image acquisition procedures that have been performed on previous patients via a transceiver.

Regarding the additional limitation of receiving a subsequent image order corresponding to the subsequent image acquisition procedure, the subsequent image order having a subsequent context, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Examiner submits that Applicant’s Specification in paragraph [0073] recites merely gathering data associated with receiving a subsequent image order. Additionally, claim 1 recites a similar additional element as described.

Regarding the additional limitation of one of (i) automatically implementing the indication in the subsequent image acquisition procedure,, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely automatically applying the indication as noted in Applicant’s Spec on [0061] is found to be as insignificant application.

Additionally, claim 20 recites receiving an image order from a referring physician to have an image acquisition procedure performed on a patient, the image order having an associated context. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Additionally, claim 21 recites and an image capture device configured to capture at least one image of a subsequent patient upon whom the subsequent image acquisition procedure is to be performed using the subsequent image acquisition procedure. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g)). Merely using an image capture device to capture an image using the determined subsequent image acquisition procedure as described in [0044] of the Applicant’s Specification is found to be insignificant application.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to determine if an imaging sequence is to be used, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, the independent claims do not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below:

Claim 2 further defines the gathered data from EMR, thus further defining the pre-solution activity. Claims 6 and 17 further recite the received contexts, thus further defining the pre-solution activity. Claims 7, 8, 18 and 19 recite pre-solution activity, thus further defining pre-solution activity. Claim 10 recites post-solution activity of receiving the generated recommendations. Claim 11 recites post-solution activity of receiving and implementing the determined indications and performing.

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 13 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitation of the workflow server memory storing an executable program and processor, the Examiner submits that these limitations amount to merely using software to tailor information and provide it to the user on a generic computer (see MPEP § 2106.05(f)). Paragraph [0040] recites how the workflow server is configured using generic computer components.

Regarding the additional limitation of a transceiver communicating via a communications network, the transceiver configured to receive data associated with previous image acquisition procedures that have been performed on previous patients, the previous image acquisition procedures having respective image orders, the image orders having respective contexts, each of the previous image acquisition procedures having used at least one sequence defining settings to capture an image, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Examiner submits that Applicant’s Specification in paragraph [0040] recites merely gathering data associated with previous image acquisition procedures that have been performed on previous patients via a transceiver.

Regarding the additional limitation of receiving a subsequent image order corresponding to the subsequent image acquisition procedure, the subsequent image order having a subsequent context, this is merely pre-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Examiner submits that Applicant’s Specification in paragraph [0073] recites merely gathering data associated with receiving a subsequent image order. Additionally, claim 1 recites a similar additional element as described.

Regarding the additional limitation of one of (i) automatically implementing the indication in the subsequent image acquisition procedure,, this is merely post-solution activity. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Merely automatically applying the indication as noted in Applicant’s Spec on [0061] is found to be as insignificant application.

Additionally, claim 20 recites receiving an image order from a referring physician to have an image acquisition procedure performed on a patient, the image order having an associated context. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of collecting data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).

Additionally, claim 21 recites and an image capture device configured to capture at least one image of a subsequent patient upon whom the subsequent image acquisition procedure is to be performed using the subsequent image acquisition procedure. The Examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least on abstract idea (see MPEP § 2106.05(g) and 2106.05(d)(II), specifically buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Merely using an image capture device to capture an image using the determined subsequent image acquisition procedure as described in [0044] of the Applicant’s Specification is found to be insignificant application.

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-8 and 10-21 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 


Allowable Subject Matter
The following previously cited references have been considered, however do not teach the claimed invention separately or in combination:
US 20170372476 A1 to Bhatia et al. teaches of generating target acquisition parameters for a medical imaging device that generates protocols to produce images cans of a certain quality, however does not teach of computing a metric comprising a ration of a percentage of image acquisition procedures nor teaches automatically implementing the indication in the subsequent image acquisition procedure.
US 2008/0166070 A1 to Kariathungal et al. teaches of calculating an efficiency factor for determining the effectiveness of a medical imaging protocol, however does not teach automatically implementing the indication in the subsequent image acquisition procedure.
WO 2016/086744 A1 to Zhang et al. teaches of performing image processing using rules and protocols by analyzing segmentation data from previous medical images, however does not teach of computing a metric comprising a ration of a percentage of image acquisition procedures nor teaches automatically implementing the indication in the subsequent image acquisition procedure.
NPL “Workflow considerations in PET/MR imaging to von Schuthess et al. teaches of methods for more efficient imaging protocols of simultaneous imagining to improve the hospital workflow, however does not teach of computing a metric comprising a ration of a percentage of image acquisition procedures nor teaches automatically implementing the indication in the subsequent image acquisition procedure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        8/5/22